The judgment of the Supreme Court was entered,
Per Curiam.
— No appeal lies from a taxation of costs by the Court of Common Pleas to this court. A writ of error reaches only the record, and errors apparent on the record only can be corrected. The materiality of witnesses in a trial before a jury depends on facts known to the court below, whose discretion in the allowance of fees to the witnesses cannot be re-examined without the evidence, which is not brought up either by appeal or certiorari.
The appeal and certiorari in this case quashed, at the cost of the plaintiff in error.